


Exhibit 10.4

 

INFORMATION TECHNOLOGY INC.

EQUIPMENT SALE AGREEMENT

 

Agreement made between Information Technology, Inc. (the “Vendor”), and the
“Customer” identified below.

 

1. PURCHASE

 

1.1.Customer hereby purchases from Vendor and Vendor hereby sells to Customer
the equipment identified in Appendix A (the “Equipment”), upon the terms set
forth in this agreement.  The term “Equipment” shall also include any software,
documentation (including manuals and educational materials) or software
maintenance releases and updates which are provided by the manufacturer of the
Equipment identified in Appendix A (the “Manufacturer”).

 

II. DELIVERY

 

2.1 INSTALLATION.  Delivery and, if required by the complexity of the Equipment
or by agreement with the Customer, installation of the Equipment will be made by
the Manufacturer at Customer’s address set forth below.  Customer shall pay the
installation charges of Manufacturer, if any.

 

2.2 SUBSTITUTION.  Equipment of equivalent or superior functionality and
performance may be substituted by Vendor or Manufacturer.

 

III. CONSIDERATION

 

3.1 PURCHASE PRICE.  As and for the purchase price for the Equipment, Customer
agrees to pay Vendor and Vendor agrees to accept from Customer, the purchase
price specified in Appendix A.

 

3.2 TAXES AND OTHER CHARGES.  In addition to the purchase price, Customer shall
pay all transportation charges and all taxes (including, without limitation,
sales, use, privilege, ad valorem or excise taxes) and customs duties paid or
payable by Vendor, however designated, levied or based on amounts payable to
Vendor under this agreement, but exclusive of federal, state and local taxes
based on Vendor’s net income.  If additional labor and rigging are required for
installation due to Customer’s special site requirements, Customer will pay
those costs, including costs to meet union or local law requirements.  Customer
shall not deduct from payments to Vendor any amounts paid or payable to third
parties for transportation charges, customs duties or taxes, however designated.

 

3.3 MANNER OF PAYMENTS.  The purchase price and other charges arising under this
agreement shall be payable by Customer to Vendor in the following manner:

 

(A) A percentage of the purchase price, as specified in Appendix A, shall be
payable upon execution of this agreement by Customer; the receipt or deposit of
such payment, however, shall not constitute Vendor’s acceptance of this
agreement.

 

(B) The balance of the purchase price, together with any transportation charges
and any taxes and duties theretofore incurred by Vendor, shall be payable upon
delivery of the Equipment to Customer.

 

(C) Any taxes, duties, or other charges incurred by Vendor following delivery of
the Equipment shall be payable within ten (10) days of receipt by Customer of
Vendor’s invoice therefor.

 

3.4 CURRENCY.  The purchase price and any other charges arising under this
agreement shall be invoiced and be payable in U.S. Dollars.

 

3.5 LATE PAYMENT.   Customer shall pay a late payment charge of one and one-half
percent (1 1/2%) per month, or the maximum late payment charge permitted by
applicable law, whichever is less, on any amount payable by Customer under this
Agreement and not paid when due.  Said late payment charge shall be applied for
each calendar month (or fraction thereof) that such payment is not made
following its due date.

 

IV. TITLE

 

4.1 Until such time as the purchase price and any other charges payable to
Vendor as of the date of delivery have been paid in full, the Equipment and all
instruction manuals therefor shall remain the property of Vendor and, at the
option of Vendor, shall be returned to Vendor at Customer’s expense in the event
the purchase price is not paid as hereinabove provided.

 

V. SECURITY

 

5.1 Vendor reserves and Customer grants to Vendor a security interest in the
Equipment as security for the performance by Customer of its obligations
hereunder including, but not limited to, payment of the purchase price and other
charges as specified in Section III above.  A copy of this agreement may be
filed in appropriate filing offices at any time after signature by Customer as a
financing statement or Vendor may require and Customer shall execute a separate
financing statement for purposes of perfecting Vendor’s security interest
granted pursuant to the provisions of this paragraph.

 

VI. CUSTOMER OBLIGATIONS

 

6.1 RISK OF LOSS.  From and after the date of delivery, the risk of loss or
damage to the Equipment shall be on the Customer.

 

6.2 OPERATION.  Customer acknowledges and agrees that it is exclusively
responsible for the operation, supervision, management and control of the
Equipment, including, but not limited to, providing adequate training for its
personnel, instituting appropriate security procedures, and implementing
reasonable procedures to examine and verify all output before use.  Vendor shall
have no responsibility or liability for Customer’s selection or use of the
Equipment or any associated equipment.

 

VII. WARRANTIES

 

7.1 WARRANTY. Vendor warrants to Customer that it has the right to transfer
title of the Equipment to Customer.  Vendor’s sole liability under this warranty
shall be to obtain any title or authorization necessary to transfer such title
to Customer.

 

7.2 DISCLAIMER.  THE FOREGOING WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES AND
NO OTHER WARRANTY IS EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

7.3 MANUFACTURER’S WARRANTY.  Customer expressly understands and agrees that
warranties regarding patents, materials, workmanship or use of the Equipment
(the “Manufacturer’s Warranty”), if any, are made exclusively by the
Manufacturer and not by Vendor, and if made, shall be encompassed within a
separate agreement.  Customer’s exclusive remedy under Manufacturer’s Warranty
shall be as provided therein and shall lie exclusively against and be obtainable
only from the Manufacturer, and Customer expressly agrees that it shall have no
claim or cause of action against Vendor in the event the Manufacturer is for any

 

1

--------------------------------------------------------------------------------


 

reason unwilling or unable to perform under the terms of manufacturer’s
Warranty.

 

7.4  LIMITATION OF LIABILITY. Customer expressly agrees that Vendor’s
responsibilities in the event of its breach of the warranties contained in
paragraph 7.1 of this agreement are as set forth in said paragraph.  Vendor’s
liability for damages, regardless of the form of action shall not exceed the
purchase price set forth in Appendix A to this agreement and shall arise only if
the remedies set forth in paragraph 7.1 are not fulfilled by Vendor.  Customer
further agrees that Vendor will not be liable for any lost profits, or for any
claim or demand against Customer by any other party.  IN NO EVENT WILL VENDOR BE
LIABLE FOR CONSEQUENTIAL DAMAGES EVEN IF VENDOR HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  No action, regardless of form, arising out of the
transactions under this agreement, may be brought by either party more than one
(1) year after the cause of action has accrued, except that an action for
non-payment may be brought within one (1) year after the date of the last
payment.

 

THE CUSTOMER’S REMEDIES SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE.

 

VIII. DEFAULT

 

8.1 REMEDY. Upon the occurrence of an event of default, as hereinafter defined,
by Customer, if the Equipment has theretofore been delivered, Vendor may
recover, together with any incidental damages, any unpaid portion of the
purchase price of the Equipment as specified in Appendix A hereto.  If the
Equipment has not been delivered, in which event Vendor may withhold delivery of
such Equipment, or if the Equipment is returned to Vendor upon Vendor’s election
pursuant to Section IV, Vendor may resell the Equipment.  Upon such resale,
Vendor shall recover from Customer the difference between the unpaid portion of
the purchase price, as specified in Appendix A, and the resale price, together
with any incidental damages, including expenses of resale, sustained by Vendor
by reason of Customer’s default.  The remedy herein specified is not exclusive. 
Vendor may elect to pursue any other remedy available to it pursuant to
applicable law.

 

8.2 EVENTS OF DEFAULT. As utilized in this agreement, an event of default is
defined as any of the following:

 

(A) Customer’s failure to pay any amounts required to be paid to Vendor under
this agreement on a timely basis;

 

(B) Customer’s refusal to accept delivery of the Equipment;

 

(C) Until the purchase price has been paid in full, any attempt by Customer to
assign, sell, mortgage, or otherwise convey the Equipment;

 

(D) Prior to the payment in full of the purchase price, Customer causing or
permitting any encumbrance, of any nature whatsoever, to attach to Customer’s
interest in the Equipment in favor or any person or entity other than Vendor;

 

(E) The entry of any order for relief under any provision of the federal
bankruptcy code in any bankruptcy proceedings initiated by or against Customer;
or

 

(F) Customer’s breach of any of the terms or conditions of this agreement.

 

IX. GENERAL

 

9.1 TITLES. Titles and paragraph headings are for reference purposes only and
are not to be considered a part of this agreement.

 

9.2 FORCE MAJEURE. No party shall be liable for delay in performance hereunder
due to causes beyond its control, including but not limited to acts of God,
fires, strikes, delinquencies of suppliers, intervention of any governmental
authority or acts of war, and each party shall take steps to minimize any such
delay.

 

9.3 WAIVER. No waiver of any breach of any provision of this agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof and no waiver shall be effective unless made in
writing and signed by an authorized representative of the party to be charged
therewith.

 

9.4 SEVERABILITY. In the event that any provision of this agreement shall be
illegal or otherwise unenforceable, such provision shall be severed from this
agreement and the entire agreement shall not fail on account thereof, the
balance of the agreement continuing in full force and effect.

 

9.5 NOTICES. Any notice which either party hereto is required or permitted to
give hereunder shall be addressed to the party to be charged therewith at the
address set forth below and shall be given by certified or registered mail.  Any
such notice shall be deemed given on the date of deposit in the mail.

 

9.6 ENTIRE AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE THAT EACH HAS READ THIS
AGREEMENT, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS TERMS.  THE PARTIES
FURTHER AGREE THAT THIS AGREEMENT AND ANY MODIFICATIONS MADE PURSUANT TO IT
CONSTITUTE THE COMPLETE AND EXCLUSIVE WRITTEN EXPRESSION OF THE TERMS OF THE
AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS
PROPOSALS, ORAL OR WRITTEN, UNDERSTANDINGS, REPRESENTATIONS, CONDITIONS,
WARRANTIES, COVENANTS, AND ALL OTHER COMMUNICATIONS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT.  THE PARTIES FURTHER AGREE THAT THIS
AGREEMENT MAY NOT IN ANY WAY BE EXPLAINED OR SUPPLEMENTED BY A PRIOR OR EXISTING
COURSE OF DEALINGS BETWEEN THE PARTIES, BY ANY USAGE OF TRADE OR CUSTOM, OR BY
ANY PRIOR PERFORMANCE BETWEEN THE PARTIES PURSUANT TO THIS AGREEMENT OR
OTHERWISE.  IN THE EVENT CUSTOMER ISSUES A PURCHASE ORDER OR OTHER INSTRUMENT
COVERING THE EQUIPMENT HEREIN SPECIFIED, IT IS UNDERSTOOD AND AGREED THAT SUCH
PURCHASE ORDER OR OTHER INSTRUMENT IS FOR CUSTOMER’S INTERNAL USE AND PURPOSES
ONLY AND SHALL IN NO WAY AFFECT ANY OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 

9.7 GOVERNING LAW. This agreement is accepted in the State of Nebraska, and
shall be enforced in accordance with and governed by the laws of the State of
Nebraska.

 

9.8 CHOICE OF FORUM. Any action arising out of or related to this agreement or
the transaction herein described, whether at law or in equity, may be initiated
in and litigated in the state or federal courts of the State of Nebraska.  In
accordance herewith, the parties hereto submit to the jurisdiction of the courts
of said state.  Any party being not a resident of Nebraska at the time of suit
hereby appoints the Secretary of State of Nebraska as its agent for receipt of
service of process.

 

9.9 ATTORNEY’S FEES. In the event that any action or proceeding is brought in
connection with this agreement the prevailing party therein shall be entitled to
recover its costs and reasonable attorney’s fees.

 

9.10 COUNTERPARTS/FACSIMILES. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any signature to this
Agreement may be transmitted by fax and a facsimile signature received by a
party hereto shall for all purposes be deemed an original signature hereto.

 

9.11 EFFECTIVE DATE. This agreement shall be effective on the date accepted and
executed by an authorized representative of Vendor.

 

2

--------------------------------------------------------------------------------


 

CUSTOMER:

 

VENDOR

Feather River State Bank

 

INFORMATION TECHNOLOGY, INC.

Signature:

Brent Davis

 

Signature:

Timothy D. Conzemius

Name:

Brent Davis

 

Name:

Timothy D. Conzemius

Title:

VP Chief Technology Officer

 

Title:

Vice President

Address:

1227 Bridge Street

 

Address:

1345 Old Cheney Road

 

YUBA CITY CA 95991

 

 

Lincoln, NE 68512

Date:

03/15/01

 

Date Accepted:

May 21, 2001

 

APPENDIX A

EQUIPMENT AND TERMS

 

 

1. MANUFACTURER. The Manufacturer of the Equipment
subject to this agreement is:

 

2. PURCHASE PRICE: The purchase price for the Equipment is
$ 247,236 . 30 % thereof shall be payable upon execution of this
 agreement, the balance upon delivery of the Equipment. .

 

 

 

3. EQUIPMENT. The Equipment subject to this agreement consists of the following:

 

Appendix A

 

QTY

 

STYLE

 

DESCRIPTION

 

PURCHASE
PRICE

 

EXTENDED
PRICE

 

 

 

1 ITI6100-T2

 

SYS: ITI LX6100 TOWER PKG

 

14,971

 

14,971

 

 

 

1 ES504141-Z

 

SVR: TOWER Z-BOX 5044

 

 

 

 

 

 

 

1 ES504141-OK1

 

ACC: ES5044 OP. KIT

 

 

 

 

 

 

 

1 B25-LC

 

PWR CORD: LINE CORD

 

 

 

 

 

 

 

1 MGT50-PCI

 

CTRL: REMOTE MGMT CARD

 

 

 

 

 

 

 

1 ES204141-TAP

 

ACC: SERVER TOWER KIT

 

 

 

 

 

 

 

2 XEO37001-1MB

 

PROC:XEON 700MHZ/1MB LVT

 

 

 

 

 

 

 

2 XEO37001-TRM

 

ACC:PROC. TERMINATOR

 

 

 

 

 

 

 

1 XEO37001-VRM

 

ACC: PROC. VOLT REGULATOR

 

 

 

 

 

 

 

4 DIM 10068-128

 

MEM: 128MB SDRAM PC 100 EC

 

 

 

 

 

 

 

1 LX6100-LCP

 

INSTL: CLEARPATH HOLO LBL

 

 

 

 

 

 

 

1 ES204410-HBP

 

ACC: HOTSWAP BK. PLANE 1”

 

 

 

 

 

 

 

2 HDM 18110-CX1

 

DISK: 18GB, 1”, 10K, SCA NR

 

 

 

 

 

 

 

1 SVG 100-EXT

 

CABLE: SVGA EXTENSION

 

 

 

 

 

 

 

1 EVG3200-P

 

DISPLAY: 17"

 

 

 

 

 

 

 

1 PWM2-PS2

 

MOUSE: SCROLLING MOUSE

 

 

 

 

 

 

 

1 PCK104-SKB

 

KEYBD: SPACE SAVER

 

 

 

 

 

 

 

1B25-LC

 

PWR CORD: LINE CORD

 

 

 

 

 

 

 

2 PCK1-EXT

 

CABLE: PS2 KYB EXTENSION

 

 

 

 

 

 

 

2DRV1000-SUP

 

ACC: DRIVER KIT

 

 

 

 

 

 

 

1 ESR504141-LB

 

N ACC: ESR5044 WINDOWS LBL

 

 

 

 

 

 

 

1 PCI400-1UD

 

CTRL: 1CHAN ULT SCSI DIFF

 

525

 

525

 

 

 

1 OP378-34

 

ADPTR: DATA COMM HOST 5

 

4,000

 

4,000

 

 

 

1 CBL378-8

 

CABLE: CONN BOX - 8 FT

 

150

 

150

 

 

 

1 OP246-94

 

CTRL: PARALLEL PORT PRINT

 

90

 

90

 

 

 

1 CSM311000-LR

 

DISK: LVD RAID W/O ENV

 

7,012

 

7,012

 

 

 

1 OSM3000-SU2

 

DISK: OSM LVD SINGLE BUS

 

 

 

 

 

 

 

1 OSM1200-RAD

 

CTRL: LVD RAID CTRL

 

 

 

 

 

 

 

1 PC1502-P64

 

CTRL: 64BIT 2CHAN,LVD/SCS

 

765

 

765

 

 

 

1 ETH1010052-PCI

 

ACC: PCI FAST ETHERNET 3.

 

135

 

135

 

 

 

1 CBL 134-2

 

CABLE: OSM LVD 2M

 

121

 

121

 

 

 

2 USE 1936-LC6

 

PWR CORD : C20/NEMA L6-20P

 

75

 

150

 

 

 

1 OSD18209-W45

 

DISK: 18GB, 10K RPM LVD

 

1,022

 

1,022

 

 

 

 

 

SUBTOTAL

 

 

 

28,941

 

 

 

 

 

LESS: TRADE-IN ALLOWANCE

 

 

 

5,778

 

 

 

 

 

TOTAL HARDWARE

 

 

 

23,163

 

 

 

3

--------------------------------------------------------------------------------


 

SYSTEM SOFTWARE

 

QTY

 

STYLE

 

DESCRIPTION

 

ONE TIME
LICENSE
CHARGE

 

EXTENDED
PRICE

 

 

 

1ESS504030-N

 

SYS MGT: VALUE ADDED S/W

 

650

 

650

 

 

 

1ESS500030-CO

 

R SYS MGT: VALUE S/W BASE

 

 

 

 

 

 

 

1 ESS1004-SD

 

SYS MGT: 4X SRVR DIRECTOR

 

 

 

 

 

 

 

1 ESS5000-ANA

 

SYS MGT: ESANALAYST MGR.

 

 

 

 

 

 

 

1 ESS5000-INS

 

FILE MGT: ES INSTALL MGR

 

 

 

 

 

 

 

1 ESS5000-PRS

 

FILE MGT: ES PROCESS. MGR

 

 

 

 

 

 

 

1 ESS5000-CST

 

FILE MGT: ES CONTRAST. MGR

 

 

 

 

 

 

 

1 ESS5000-SVC

 

FILE MGT: ES SERVICE MGR

 

 

 

 

 

 

 

1 ESS5000-PWR

 

FILE MGT: ES POWER.MGR

 

 

 

 

 

 

 

1 ESS5000-SCR

 

SYS MGT: ES SCRIPTMGR

 

 

 

 

 

 

 

1 ESS5000-RES

 

SYS MGT: ES TESTARTMGR

 

 

 

 

 

 

 

1 ESS5000-THR

 

SYS MGT: ESTHRESHOLD MGR.

 

 

 

 

 

 

 

1 ESS5000-STM

 

SYS MGT: ESSYSTEMS MGR.

 

 

 

 

 

 

 

1 ESS5000-PER

 

SYS MGT: PERFORMANCE MGR

 

 

 

 

 

 

 

1 ESS50000-EVT

 

SYS MGT: EVENT LOG MGR

 

 

 

 

 

 

 

1 ESS5000-LOG

 

SYS MGT: LOG OFF MANAGER

 

 

 

 

 

 

 

1 CAI4008-L

 

SYS MGT: ESS5000 CAI IT

 

 

 

 

 

 

 

1 ESS99-BLV

 

FILE MGT: B&L VERTICES

 

 

 

 

 

 

 

1 LXS820005-L

 

O/S: WIN2000 SVR 1-8P US

 

3,999

 

3,999

 

 

 

1 WSA200008-L

 

O/S: WIN2000 SVR 1-8P US

 

 

 

 

 

 

 

1 LXS6 1006-IT7

 

O/S: MCP/TDS 88K ACTS6.0

 

198,000

 

198,000

 

 

 

1 LX10-MCM

 

O/S: LX SYS SW COR MEDIA

 

 

 

 

 

 

 

1 LX10-MCS

 

O/S: MCP SRVR COM PLAT SW

 

 

 

 

 

 

 

1 LX10-CNN

 

O/S: MCP SRVR COMM NW SW

 

 

 

 

 

 

 

1 LX6000-PSS

 

O/S: MCP SRVR PLT SPEC SW

 

 

 

 

 

 

 

1 LX6100-STU

 

O/S: EMULATION SW LX6100

 

 

 

 

 

 

 

1 ACD6100-300

 

ACC: SEC.DEVICE LX6130

 

 

 

 

 

 

 

1 LX10-TDS

 

DATAMGT: TRANS/DATA SRVR

 

 

 

 

 

 

 

1 LXC25-NXV

 

WRKST SW: ICNXVIEW 25U LO

 

 

 

 

 

 

 

1 ICS16-CS

 

WRKST SW: INFOCONNECT 16

 

 

 

 

 

 

 

1 ICS32-CS

 

WRKST SW: INFOCONNECT 32

 

 

 

 

 

 

 

1 LXC999-CAL

 

O/S: MCP/TDS CAL UNLIMITD

 

 

 

 

 

 

 

1 NXT99-JSN

 

WWW: NX/WEBSTN UNRESRCTLO

 

 

 

 

 

 

 

1 LX10-WLS

 

BEA: WEBLOGIC SERVER/LX

 

 

 

 

 

 

 

1 ESS100030-RN

 

DOC: 3.0 RELEASE NOTES

 

20

 

20

 

 

 

1 NXP40-BYC

 

COM SW: BISYNC PROTOCOL

 

5,039

 

5,039

 

 

 

1 NX10-BYC

 

COM SW: BISYNC PROTOCOL

 

 

 

 

 

 

 

1 NXP40-DCS

 

COM SW: DATA COMMUNICATN

 

14,438

 

14,438

 

 

 

1 NX10-DCS

 

COM SW: DATA COMMUNICATN

 

 

 

 

 

 

 

 

 

LESS: OTC UPGRADE ALLOW

 

 

 

47,573

 

 

 

 

 

TOTAL OTC

 

 

 

174,573

 

 

4

--------------------------------------------------------------------------------


 

QTY

 

STYLE

 

DESCRIPTION

 

FIVE YEAR
 LICENSE
CHARGE

 

EXTENDE
PRICE

 

 

 

1 LXU6100-IT7

 

SUBSCRN: SSU PLUS 88K AC

 

49,500

 

49,500

 

 

 

1 LX10-SSU

 

SUBSCRN: SSU PLUS UNLIMTD

 

 

 

 

 

 

 

1 ESR2050-SER

 

SERV: ES2K/5KE-SERV REQ

 

 

 

 

 

 

 

 

 

SUB TOTAL

 

 

 

49,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL 5YR LICENSE

 

 

 

49,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL SYSTEM SOFTWARE

 

 

 

224,073

 

 

 

 

 

TOTAL SOFTWARE

 

 

 

224,073

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary

 

 

 

 

 

 

 

 

 

TOTAL HARDWARE

 

 

 

23,163

 

 

 

 

 

TOTAL SOFTWARE

 

 

 

224,073

 

 

 

 

 

TOTAL

 

 

 

247,236

 

 

5

--------------------------------------------------------------------------------

 

